Citation Nr: 0916699	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for stress fractures of 
bilateral feet and legs.

3.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity venous insufficiency.

4.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity venous insufficiency.

5.  Entitlement to a total rating, for compensation purposes, 
based on individual unemployability (TDIU).	 


REPRESENTATION

Appellant represented by:	Disabled American Veterans`


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service 
connection for a cardiovascular disability and stress 
fractures of the bilateral feet and legs.  The appeal also 
comes from a June 2006 rating decision of the Louisville, 
Kentucky RO that denied an increased evaluation for bilateral 
lower extremity venous insufficiency and denied entitlement 
to TDIU.  The Board observes that the Louisville, Kentucky RO 
certified the case for appellate review and continues to have 
jurisdiction over the Veteran's claims file.

In October 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Court has held that where there has been a determination 
that the veteran is entitled to Social Security 
Administration (SSA) benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the medical records from 
SSA pertaining to any original award of disability benefits 
and any continuing award of benefits should be requested and 
associated with the claims file.

During the Veteran's October 2008 videoconference hearing, 
the Veteran indicated that she had applied for Social 
Security benefits, for which she was denied.  (Transcript 
(T.) at page (pg.) 28-29).  However, the Board observes that 
the record does not contain a copy of the determination 
denying such benefits or the clinical records considered in 
reaching the decision.  The record does not reflect that the 
VA has sought to obtain those records.  As the medical 
records considered in making that determination may contain 
information that has bearing on the issues on appeal, and are 
constructively of record, the Board finds they must be 
secured and associated with the Veteran's claims file.
 
VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

The Veteran asserts that service connection is warranted for 
a cardiovascular disability.  She has contended that she 
complained of experiencing chest pain in service while 
training in the AIT unit around September 2004 (Transcript 
(T.) at page (pg.) 14-15).  The Veteran's service treatment 
records indeed show that she underwent cardiac evaluation 
while in service.  In this regard, an August 17, 2004 in-
service EKG Clinic record shows that the examiner noted that 
the Veteran had sinus bradycardia.  Additionally, an in-
service October 14, 2004 Radiologic Examination Report shows 
that the staff cardiologist reported a finding of physiologic 
mitral, tricuspid, and pulmonary valve regurgitation.  Post-
service VA outpatient treatment records also show that 
examiners have reported various cardiovascular findings for 
the Veteran, including mitral valve insufficiency, mitral 
valve prolapse, mitral regurgitation, sinus bradycardia, 
cardiac arrhythmias, sinus tachycardia, and a mitral area 
systolic murmur.  The Veteran underwent a VA examination in 
July 2007 to determine the etiology of her cardiovascular 
disability.  However, the examiner only addressed the 
Veteran's history of minimal mitral prolapse.  The examiner 
did not address any of the Veteran's other documented post-
service cardiovascular findings and/or her documented in-
service cardiovascular findings.  Thus, in light of the 
evidence of record of both in-service and post-service 
cardiovascular findings, the Board finds that a new VA 
examination is necessary to determine the nature and etiology 
of the Veteran's current cardiac symptomatology.

The Veteran asserts that an increased evaluation is warranted 
for her service-connected bilateral lower extremity venous 
insufficiency, which is currently evaluated as 10 percent 
disabling, respectively.  Although the record contains VA 
records showing that the Veteran had a history of venous 
insufficiency, such records do not provide the pertinent 
clinical findings by which to properly evaluate the 
disability.  Likewise, the December 2005 VA General Medical 
Examination provided in conjunction with the Veteran's claim 
for TDIU does not provide the information necessary to 
properly evaluate her increased rating claim.  Thus, in light 
of the insufficient evidence of record, the Board finds that 
the claim must be remanded for a VA examination to determine 
the current nature and severity of the Veteran's service-
connected bilateral lower extremity venous insufficiency. 


Accordingly, the case is REMANDED for the following action:

1. Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), and as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and her representative should be informed 
as to the information and evidence 
necessary to substantiate her claims for 
service connection for a cardiovascular 
and bilateral stress fractures of the 
legs and feet, her claim for entitlement 
to increased ratings for bilateral venous 
insufficiency, and her claim for TDIU, 
including which evidence, if any, the 
Veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA. 

Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned in the 
event of award of any benefit sought per 
Dingess.  

With respect to her increased rating 
claims, the Veteran should be informed of 
all relevant diagnostic codes (DC) for 
the disabilities at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Per Vazquez-Flores, the Veteran should 
also be advised to provide evidence 
demonstrating a worsening of the 
disabilities and the effect that 
worsening has on her employment and daily 
life and that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her bilateral lower 
extremity venous insufficiency, 
cardiovascular disability, and bilateral 
stress fractures of the leg and feet 
since her discharge from service.  After 
securing the necessary authorizations 
for release of this information, obtain 
copies of all treatment records, 
including from the Nashville and 
Murfreesboro VA Medical Centers, 
referred to by the Veteran, not already 
of record.

3.  The Social Security Administration 
should be contacted and asked to furnish 
a copy of all disability determinations 
pertaining to the Veteran and all 
clinical records that were considered in 
adjudicating her claim for SSA disability 
benefits.

4.  The Veteran should be afforded a VA 
examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of all currently 
diagnosed cardiovascular conditions, 
including mitral valve insufficiency, 
mitral valve prolapse, mitral 
regurgitation, sinus tachycardia, cardiac 
arrhythmias, sinus bradycardia, and a 
mitral area systolic murmur.  

The claims file, to include a copy of 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
the claims folder was reviewed in 
conjunction with the examination. All 
necessary tests should be performed, and 
all findings set forth in detail.

The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the
Veteran's documented post-service mitral 
valve insufficiency, mitral valve 
prolapse, mitral regurgitation, sinus 
bradycardia, cardiac arrhythmias, sinus 
tachycardia, and/or mitral area systolic 
murmur, and/or any other diagnosed 
cardiovascular disability, is related to 
service, to include the August 2004 
finding of sinus bradycardia and/or the 
October 2004 finding of physiologic 
mitral, tricuspid, and pulmonary valve 
regurgitation.

5.  The Veteran should be afforded VA 
examination by the appropriate 
specialist, to determine the current 
nature and severity of her service-
connected bilateral lower extremity 
venous insufficiency  

The claims file, to include a copy of 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
the claims folder was reviewed in 
conjunction with the examination.  All 
indicated studies should be performed, 
and all findings set forth in detail.

The examiner should specifically indicate 
whether either of the Veteran's lower 
extremities is manifested by persistent 
edema or board-like edema, subcutaneous 
induration, and/or any evidence of stasis 
pigmentation or eczema (including the 
beginning of such symptoms).  If edema is 
present, the examiner should indicate 
whether such edema is incompletely 
relieved by elevation of extremity.  The 
examiner should also comment on whether 
the Veteran exhibits any ulceration, as 
well the frequency (intermittent or 
persistent) of such ulceration.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

6.  When the above action has been 
accomplished, the issues on appeal should 
be readjudicated.  If any of the benefits 
sought on appeal are not granted, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

